Citation Nr: 1131558	
Decision Date: 08/26/11    Archive Date: 09/07/11

DOCKET NO.  07-02 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial compensable evaluation for residuals of a sebaceous cyst/perianal mass.




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The Veteran served on active duty from February 1983 to December 1987.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a May 2005 rating decision, by the Indianapolis, Indiana, Regional Office (RO), which granted service connection for residuals of sebaceous cyst/perianal mass and assigned a 0 percent rating.  The Veteran perfected a timely appeal to that decision.  

In November 2009, the Board remanded the case to the RO for evidentiary development.  Following the requested development, a supplemental statement of the case (SSOC) was issued in December 2010.  


FINDING OF FACT

No residuals of a sebaceous cyst/perianal mass are currently demonstrated and there is no evidence that the Veteran currently has any such residuals that result in limitation of functioning.  


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for residuals of a sebaceous cyst/perianal mass have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.31, 4.118, Diagnostic Code 7805 (2010).  






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in an SOC or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of a letter dated in December 2004 from the RO to the Veteran which was issued prior to the RO decision in May 2005.  Additional letters were issued in March 2006, May 2008, and March 2010.  Those letters informed the Veteran of what evidence was required to substantiate the claim and of her and VA's respective duties for obtaining evidence.  The Veteran was also asked to submit evidence and/or information in her possession to the RO.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  


Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to her claim has been obtained and associated with the claims file, and that neither she nor her representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of her claim, and to respond to VA notice.  

The Board is unaware of any outstanding evidence or information that has not already been requested.  The Veteran has been afforded a VA examination on the issue decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examination afforded the Veteran is adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  The examination was conducted by a medical professional who reviewed the medical records, solicited history from the Veteran, and provided information necessary to decide the appeal.  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising her as to the evidence needed, and in obtaining evidence pertinent to her claim under the VCAA.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


II.  Factual background.

The service treatment records (STRs) indicate that the Veteran was seen in June 1987 with complaints of lumps around the vaginal area about the size of a dime; the lumps were removed in November or December 1986 with surgery.  The assessment was questionable glandular mass.  Later in June 1987, the Veteran was seen at the surgical clinic with 2 small cysts on the groin area for the past 4 months; examination revealed sebaceous/inclusion cysts on the inner right thigh and one on the right perineum.  The assessment was tiny sebaceous cyst, asymptomatic.  The Veteran underwent removal of the cyst.  

The Veteran's claim for service connection for a sebaceous cyst/perianal mass (VA Form 21-526) was received in September 2004.  Submitted in support of the claim were VA progress notes dated from March 2003 to November 2004.  These records do not reflect any complaints of or treatment for a perianal mass or cyst.  

In January 2005, the Veteran was referred to a VA gynecological clinic for an evaluation of the perianal cysts.  The Veteran denied any issues with sebaceous cysts currently, or scarring or pain in vulvar area.  A pelvic examination was reported as normal except for scars consistent with removal of sebaceous cysts.  The pertinent diagnosis was sebaceous cysts; it was noted that the Veteran had scars consistent with their removal, but no evidence in the records.  

By a rating action in May 2005, the RO granted service connection for residuals of sebaceous cyst/perianal mass, evaluated as 0 percent disabling, effective September 10, 2004.  

VA progress notes dated from January 2006 through December 2006 do not reflect any complaints of or treatment for a perianal mass or cyst.  Subsequently received in February 2007 were VA as well as private treatment reports dated from August 1988 through February 2007.  Also received were treatment records from the Social Security Administration (SSA) dated from August 2004 to March 2006.  These records do not reflect any complaints of or treatment for a perianal mass or cyst.  

The records show that the Veteran was referred to the VA gynecology clinic in July 2008 for evaluation of sebaceous cysts along the panty line.  Examination of the external genatalia was normal except for hair stubble and folliculitis.  The assessment was sebaceous cysts.  



The Veteran was afforded a VA examination in March 2010.  At that time, the Veteran indicated that she has had cysts that form in her vulvar region since the age of 15 or 16; she noted that they tend to flare or become inflamed draining a foul smelling fluid one a month or so with no real pattern.  She was not currently using any treatment for those areas.  It was noted that she did have surgical excision of a cyst on her left mid back several years ago.  She has no involvement of the armpits or under the breasts.  There were 3 scattered perifollicular cysts on the right and left labia major and perilabial skin.  There was no scarring or disfigurement of the vulva or external genitalia.  The perineum and perianal skin appeared normal without scarring.  The pertinent diagnoses were scar; the only present scar does not interfere with daily activities or limit her ability to work; vulvar cysts and keratosis pilaris of buttocks.  The examiner further noted that there were no perianal sebaceous cysts present, and there were no perianal scars; there was no disfigurement to the anus, perianal skin, perineum or vulva or any suggestion of change limiting function of these anatomic areas.  


III.  Legal Analysis-Higher Evaluation.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing her symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  

A disability may require re-evaluation in accordance with changes in a veteran's condition. It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  However, where an award of service connection for a disability has been granted and the assignment of an initial evaluation is at issue, separate evaluations can be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 126 (2001).  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1Vet. App. 49, 55 (1990).  

The Veteran is currently assigned a noncompensable evaluation pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7805.  The Board notes that during the pendency of this appeal, VA amended the rating criteria for the evaluation of scars, which became effective on October 23, 2008.  However, it was specifically noted that this amendment shall apply to all applications for benefits received by VA on or after October 23, 2008.  A veteran whom VA rated before such date under Diagnostic Codes 7800, 7801, 7802, 7803, 7804, or 7805 may request review under these clarified criteria, irrespective of whether his or her disability has worsened since the last review.  The effective date of any award, or any increase in disability compensation, based on this amendment will not be earlier than the effective date of this rule, but will otherwise be assigned under the current regulations regarding effective dates.  See 73 Fed. Reg. 54708 (Sept. 23, 2008).  

In this case, the Veteran filed her claim for service connection for sebaceous cyst in the perianal area in September 2004.  A May 2005 rating decision granted service connection for sebaceous cyst/perianal mass and assigned a noncompensable evaluation, effective September 10, 2004.  The Veteran then submitted a notice of disagreement in November 2005.  All of these actions occurred prior to the amendment to the rating criteria, and he has not requested a review under the new criteria.  As such, the Veteran's pending claim currently on appeal will be reviewed under the criteria in effect prior to October 23, 2008.  



Diagnostic Code 7805 indicates that other scars should be rated on limitation of function of affected part.  However, the Veteran has not been shown to have limitation of function due to her scar.  On the occasion of the January 2005 VA examination, it was noted that the Veteran had scars consistent with removal of sebaceous cysts; they were not described as tender or painful, and there was no limitation of motion or other limitation of function caused by the scars.  More recently, on examination in March 2010, the VA examiner specifically noted that there were no perianal sebaceous cysts present and no perianal scars; and, there was no disfigurement and no loss of function and motion.  Since there is no objective evidence of current limitation of functioning associated with this condition which would warrant increased compensation pursuant to Diagnostic Code 7805, a compensable evaluation is not warranted under Diagnostic Code 7805.  

Nevertheless, the Board has also considered whether an increased evaluation would be in order under other relevant diagnostic codes.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Thus, the Board has considered the propriety of assigning a higher, or separate, rating under another diagnostic code.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

While the Board has considered whether a higher evaluation would be in order under other relevant diagnostic codes, the Board finds that the criteria for a compensable rating are simply not met.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 7802, 7803, 7804.  In the absence of disfigurement, symptoms or limitation of function associated with the scar, a compensable evaluation may not be assigned under any applicable DC.  Diagnostic Codes 7800, 7801, 7802, 7803, and 7804.  Accordingly, the Board concludes that the preponderance of the evidence is against the Veteran's claim for a compensable evaluation for residuals of sebaceous cyst/perianal mass.  



Based on the foregoing findings, the Board concludes that the criteria for entitlement to higher evaluation for residuals of sebaceous cyst/perianal mass are not met.  The Board recognizes that the rating schedule is designed to accommodate changes in condition and that the Veteran may be awarded different evaluations in the future should his disability pictures change.  38 C.F.R. § 4.1.  At present, however, the above noted evaluations are the most appropriate given the medical evidence of record.  

In exceptional cases where schedular evaluations are found to be inadequate, the RO may refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b) (1) (2010).  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  In this case, however, the schedular evaluation is not inadequate.  Moreover, the Board finds no evidence of an exceptional disability picture.  The Veteran has not required frequent hospitalizations due to residuals of sebaceous cyst/perianal mass, and her service-connected residuals associated with this condition have not shown functional limitation beyond that contemplated by the rating currently assigned.  Accordingly, referral of this decision for extraschedular consideration is not indicated.  

Finally, in reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim for a higher evaluation for residuals of a sebaceous cyst/perianal mass, the doctrine is not for application.  Thus, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

The claim for an initial compensable evaluation for residuals of a sebaceous cyst/perianal mass is denied.  



____________________________________________
L.J. BAKKE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


